Order of the Appellate Term, entered April 8, 1969, which reversed a judgment of the Civil Court and awarded judgment to plaintiff and dismissed the counterclaim, unanimously modified on the law and the facts, without costs and without disbursements, to the extent of allowing defendant a credit of $250 in reduction of plaintiff’s judgment, as sought on its counterclaim, and otherwise affirmed. The credit which arose from the settlement of an earlier dispute between the parties, evidenced by defendant’s letter of July 11, 1962, and plaintiff’s letter of July 16, 1962, is the only damage established by defendant in the present record. Concur — Eager, J. P., Capozzoli, Nunez and Steuer, JJ.